DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on February 9, 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inertial measurement unit” in claim 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim limitation “inertial measurement unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” and “module” coupled with functional language “inertial measurement” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 3 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “inertial measurement unit” is an electronic component that that measures a specific force, angular rate, or orientation of the robotic monitor… include an accelerometer, a gyroscope, or a magnetometer. ([00034]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Icove et al. (US 20110155397. Icove hereafter. IDS provided by Applicant).
With respect to claim 1, Icove discloses a system (§3 "fire protection and suppression systems" and Figs. 1-12) comprising: 

a heat sensor configured to detect heat emitted by a hydrocarbon tank of the hydrocarbon storage or transport facility (§10 "heat detector,” "ultraviolet and infrared detectors," "camera ... to distinguish sunlight from a hydrocarbon fire", §12 "thermal and flame sensors"); 
a controller communicably coupled to the heat sensor and configured to generate a heat signature based on the heat detected by the heat sensor (§10 "detection of both flaming and smoldering fire signatures"; §39 "distinguished in its characteristics from known temperature signatures"; §84 "location of the tanker or aircraft may be determined by its own heat signature."; §53 " ... detect 
a pump communicably coupled to the controller and configured to exert pressure on a fire retardant, responsive to generating, by the controller, the heat signature ( §4 9 "a gate valve for automatically controlling the flow of water to an interior and an exterior sprinkler", "a deluge system"); and 
an outlet mechanically coupled to the pump and configured to discharge the fire retardant at the hydrocarbon tank (§51 "to promote fire retardant properties, water may be mixed with ... "; " §84 "spray of exterior window panes", "automatically douse a tanker or aircraft or both when a fire is detected in a specific vicinity").
With respect to claim 2, Icove discloses wherein the heat signature represents: 
a first location of the hydrocarbon tank (§48 " ... detected in a specific vicinity... "); and 
a second location of a second hydrocarbon tank of the hydrocarbon storage or transport facility, the second hydrocarbon tank adjacent to the hydrocarbon tank (§53 " .. adjacent fuel storage tanks ... ", §84).
With respect to claim 6, Icove discloses wherein the heat sensor is a radiometric heat sensor or a thermal camera (§39, §42, §48 radiometric, thermal camera).
With respect to claim 10, Icove discloses the system further comprising a plurality of flame detectors communicably coupled to the plurality of robotic monitors and configured to: detect ultraviolet (UV) radiation emitted by the hydrocarbon tank; and transmit a signal representing the UV radiation to the plurality of robotic monitors (§10, §48).

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodland (US 6269763).
With respect to claim 1, Woodland discloses a system (Figs. 1-36) comprising: 
a plurality of robotic monitors (Autonomous Marine Vehicle (AMV) 1.0) located in (at) a hydrocarbon storage or transport facility (commercial vessels), each robotic monitor of the plurality of robotic monitors communicably coupled to other robotic monitors of the plurality of robotic monitors (via telemetry satellite system 74) and comprising: 
a heat sensor (Fig. 6 and Col. 8, lines 60-67) configured to detect heat emitted by a hydrocarbon tank of the hydrocarbon storage or transport facility; 
a controller (in response coordination center, or control platform. Col. 17, lines 11-23. Or distant control center. Col. 17, line 66 to Col. 18, line 17) communicably coupled to the heat sensor and configured to generate a heat signature (signal) based on the heat detected by the heat sensor; 
a pump (fluid pump assembly 50 of the fire protection spray system 33) communicably coupled to the controller and configured to exert pressure on a fire retardant (pressurized water. Col. 12, lines 25-32), responsive to generating, by the controller, the heat signature; and 
an outlet (remote controlled spray monitor 47) mechanically coupled to the pump and configured to discharge the fire retardant at the hydrocarbon.
With respect to claim 5, Woodland discloses wherein the each robotic monitor is configured to move in accordance with four or more degrees of freedom ( (AMV) 1.0 is a marine vehicle).

With respect to claim 7, Woodland discloses the system further comprising one or more unmanned aerial vehicles (UAVs) (76) communicably coupled to the plurality of robotic monitors and configured to transmit aerial images (initial aerial scan. Col. 17, lines 38-47) of the hydrocarbon storage or transport facility to the plurality of robotic monitors.
With respect to claim 8, Woodland discloses wherein the controller is further configured to generate a second heat signature (later aerial UV or IR scan. Col. 17, lines 38-47) based on the aerial images.

With respect to claim 9, Woodland discloses wherein the controller is further configured to launch the one or more UAVs from the hydrocarbon storage or transport facility, responsive to generating the heat signature (FIG. 21 depicts several shore launched variants of AMV's of the present invention being launched from an oil lightering facility depicting deployment of the AMV's and oil containment boom assemblies from their launch containers and becoming engaged in containment and remediation activities and Col. 14, lines 56-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Icove.
With respect to claim 5, Icove discloses wherein the each robotic monitor is configured to (capable of) move in accordance with four or more degrees of freedom (since detectors 6001 and 6003 are installed on a pole and detectors 601a-601d are install at ceiling of an enclosure 609. The detectors are surely capable of being move in accordance with four or more degrees of freedom). Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the robotic monitor configured to (capable of) move in accordance with four or more degrees of freedom, since it has been held that the . 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Icove in view of Woodland (US 6269763).
With respect to claim 7, Icove discloses the system as in claim 1 except for the system further comprising one or more unmanned aerial vehicles (UAVs) communicably coupled to the plurality of robotic monitors and configured to transmit aerial images of the hydrocarbon storage or transport facility to the plurality of robotic monitors.
However, Woodland teaches a hazard detection and containment system (Figs. 1-36. Analogous art to the Applicant’s invention), comprising a plurality of robotic monitors (Autonomous Marine Vehicle (AMV) 1.0), a heat sensor (Fig. 6 and Col. 8, lines 60-67) configured to detect heat emitted by a hydrocarbon tank of the hydrocarbon storage (commercial vessels) or transport facility; a controller (in response coordination center, or control platform. Col. 17, lines 11-23. Or distant control center. Col. 17, line 66 to Col. 18, line 17) communicably coupled to the heat sensor and configured to generate a heat signature (signals) based on the heat detected by the heat sensor, a pump (fluid pump assembly 50 of the fire protection spray system 33) communicably coupled to the controller and configured to exert pressure on a fire retardant (pressurized water. Col. 12, lines 25-32), responsive to generating, by the controller, the heat signature; and an outlet (remote controlled spray monitor 47) mechanically coupled to the pump and configured to discharge the fire retardant at the hydrocarbon tank. Woodland further teaches the system further comprising one or more unmanned aerial vehicles (UAVs) (76) communicably coupled to the plurality of robotic monitors and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of one or more unmanned aerial vehicles, as taught by Woodland, to Icove’s system, in order to promptly detect and locate the troubled area (Col 6, lines 33-36 and Fig. 34).
With respect to claim 8, Icove’s system modified by Woodland’s one or more unmanned aerial vehicles, Woodland further discloses wherein the controller is further configured to generate a second heat signature (later aerial UV or IR scan. Col. 17, lines 38-47) based on the aerial images.
With respect to claim 9, Icove’s system modified by Woodland’s one or more unmanned aerial vehicles, Woodland further discloses wherein the controller is further configured to launch the one or more UAVs from the hydrocarbon storage or transport facility, responsive to generating the heat signature (FIG. 21 depicts several shore launched variants of AMV's of the present invention being launched from an oil lightering facility depicting deployment of the AMV's and oil containment boom assemblies from their launch containers and becoming engaged in containment and remediation activities and Col. 14, lines 56-67).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on February 9, 2022 have been fully considered but they are not persuasive. The Applicant argues that inertial measurement unit (IMU) is well known in the art and should not be interpreted under 112(f). The Examiner consulted the Applicant's argument with Ms. Kristina Junge, QAS of 3700, the interpretation is maintained even if the term IMU is well known in the art because one skilled in the art would have incorporated the elements (accelerometer, a gyroscope, or a magnetometer. [00034) in the IMU when determine the scope of the claim. The interpretation elaborated in the Office actions confirmed the meaning or limitation of the term IMU.   
The Applicant argues that the Examiner fails to positively identify the "controller." The Examiner respectfully disagrees. The Office action clearly indicated that the controller is a device that performs or output the steps listed in page 11, second paragraph of the non-final Office action and page 7, last paragraph of this final Office action.
The Applicant also argues that Woodland fails to disclose "a heat sensor configured to detect heat emitted by a hydrocarbon tank..." The Examiner respectfully disagrees. Woodland discloses "sensors capable of effecting communication to and from the Vehicle" and "Sensors, as detailed below, include audio/visual communications devices, used for local control of the vehicle and communication with persons in the proximity of the vehicle.  Sensors also include radar, RF, and GPS systems as well as sonar devices used for positional and navigational control." Therefore, the audio/visual, radar and RF sensors are definitely "capable" of detecting heat. The Applicant appears to impose a narrower meaning/interpretation to the terms “heat sensor.” Thermal radar, and audio/video cameras are all devices that are capable of detecting heat.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 15, 2022